Herlihy, J.
(dissenting). The question posed on this appeal is whether or not the assertion by the defendant that he agreed to the support of his wife and children solely because of coercion or duress is sufficient to create an issue of fact. The answer is "no”. The original agreement in 1974 was drafted by the attorney for this defendant, signed by this defendant and thereafter forwarded to the plaintiffs attorney for signature. At the request of the defendant, the agreement was subsequently modified in his favor on March 19, 1975 and again in October of 1975. In his affidavit of February 17, 1978 the defendant states that his attorney advised against his signing the agreement, but there is no affidavit in this proceeding from the reputable attorney to substantiate such allegation. It should be noted that the defendant is represented by different attorneys in this proceeding. If the matter need be further "capped”, it is contained in a letter of January 24, 1975 to the plaintiffs attorney from the defendant wherein he stated, in part: "The divorce itself should be a straightforward, uncomplicated matter, as it will not be contested and all the real work of a time-consuming nature has already been completed in the separation agreement.” and, further: "I would also like to thank you for the kindness and consideration that you gave to Carolyn throughout this mess. She suffered a great deal through no fault of her own. I did not think that a divorce would come so quickly, but I can certainly understand it. She truly deserves the happiness that she has in her new relationship. She is the finest person I have ever known and I shall always love her. I wish that I had recognized these things much sooner.” The decision on which the majority relies, Austin Instrument v Loral Corp. (29 NY2d 124), concerns an action to recover payment for goods delivered under a contract and is no precedent herein. More appropriate is the recent decision of Christian v Christian (42 NY2d 63, 73) wherein Judge Cooke stated: "In determining whether a separation agreement is invalid, courts may look at the terms of the agreement to see if there is an inference, or even a negative inference, of overreaching in its execution. If the execution of the agreement, however, be fair, no further inquiry will be made.” With the exception of the bold, unsubstantiated statements in the affidavit of the defendant, the evidence is overwhelming that the separation agreement was fair. The defendant’s present stance is incredible and summary judgment should have been granted to the plaintiff.